..

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claims 1-20 have been examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10-11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (US. 6235376B1 hereinafter Miyazaki).in view of Ribi (US. 20140275381A1). 

With respect to claim 1, Miyazaki teaches  information protection label, comprising: a base material layer comprising an information display part for displaying information (‘376; Col. 4, lines 4-7: displaylabel displaying various design pattern such as picture, letter, symbols, photographs, etc..) and a base material which is chemically or physically deformable (‘376; The display label uses as a base material a heat resistant synthetic resin film which can expand and contract which is construed as deformable only slightly), and an adhesive layer (‘376; Col. 4, lines26-30: an adhesive is provided on the surface of the base material layer), wherein the base material layer comprises a material which changes in quality so that the information becomes visually unrecognizable by an autoclave process (‘376; Abstract: base material made of an elastic material or expandable/contractible material). 

Miyazaki does not disclose the information becomes visually unrecognizable by an autoclave process . However, Ribi teaches the aforementioned feature (‘381; Para 0196: Compositions of the invention also find use in high temperature range monitoring. High temperature (61° C. to 600° C.) applications include ranges for perishable items that expire at elevated temperatures, hot holding temperatures, monitoring hot temperature processes for process validation and quality control, storage conditions, heated foods, monitoring high temperature conditions, hot holding food service applications where time and temperature monitoring is important, monitor food processes that require limited time exposure at elevated temperature for food preparation, re-heating applications, microwave cooking applications where foods need to be heated and maintained at elevated temperatures for complete and thorough cooking, monitoring environmental conditions and living conditions, industrial applications including manufacturing processes, storage of military items, high temperature monitoring shipping storage containers from overseas suppliers, novel autoclave and sterilization conditions, medical equipment sterilization, monitoring logistics of foods and goods cross country, in-flight monitoring of air freighted goods, and the like;  Para 0201: Compositions herein can be formulated and utilized in a variety of visual, scanning, imaging, and machine readable processes as they relate to temperature monitoring algorithms. Messages or codes can be made to appear or disappear; parts or elements of graphics, symbols or codes can be utilized to make the element, graphic, or code un-discernable or unrecognizable until that portion of the medium has changed with temperature or the like). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki with the technique of Compounds for reducing background color in color change compositions as taught by Ribi in order to provide the information unrecognizable by the autoclave process. for the display information label. 
Claim 11 is rejected as the same reason with claim 1.


With respect to claim 3, the combined art teaches the information protection label according to claim 2,Miyazaki teaches  wherein the adhesive composition whose adhesive strength is reduced by an autoclave process, is a rubber based adhesive (*376; Col. 7, lines 22-25: rubber based material), a thermosetting adhesive; Col. 15, line 1-2: thermosetting adhesives), a water soluble adhesive, or a heat foamable adhesive (376; col. 16, lines20-27).  
Claim 13 is rejected as the same reason with claim 3.

With respect to claim 10. The information protection label according to claim 1, wherein a transparent or translucent laminate base material is provided on the surface of the information display part (‘376; Col. 10, lines 48-50; Col. 16, lines 12-16), and the laminate base material has a property of developing a dark color or black color by an autoclave process.  
Claim 19 is rejected as the same reason with claim 10.


Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (US. 6235376B1 hereinafter Miyazaki).in view of Ribi (US. 20140275381A1) and further in view of Toyama et al. (US. 20110070435A1). 

With respect to claim 2, the combined art does not teach, according to  the information protection label according to claim 1, wherein the base material is a shrinkable film; the adhesive layer is composed of an adhesive composition whose adhesive strength is reduced by an autoclave process; an adhesive strength (Al) of the information protection label to a polypropylene plate 24 hours after pasting and before an autoclave process, is 2N / 25 mm or more; an adhesive strength (A2) of the information protection label to a polypropylene plate after the information protection label is autoclaved at 121°C for 20 min is 1 N / 25 mm or less; and the ratio ((A2) / (Al)) of the adhesive strengths (Al) and (A2) is 0.0001 or more and 0.5 or less. 
However, Toyama teaches the aforementioned feature (‘435; Para: 0038: The pressure-sensitive adhesive optical film preferably shows an adhesive force (F1) of 1 N/25 mm to 10 N/25 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/ Ribi with the technique ofproviding pressure-sensitive adhesive composition as taught by Toyama in order toprovide the adhesive strength of base material for the information label.   
Claim 12 is rejected as the same reason with claim 2.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (US. 6235376B1 hereinafter Miyazaki).in view of Ribi (US. 20140275381A1) and further in view of Adam (WO2016151409A1). 

With respect to claim 4, the combined art does not teach the information protection label according to claim 1, wherein the base material develops a dark color or black color by an autoclave process. However, Adam teaches the aforementioned feature (‘409; Para 0015 See Figs 4A &B for an autoclave color transfer and corresponding pressure graph).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/Ribi with the technique of transfer of color and other physical properties as taught by Adam in order to transfer color on composite material of base material for the information label.   
Claim 14 is rejected as the same reason with claim 4.

With respect to claim 5. The information protection label according to claim 4, wherein the base material is a thermal coloring paper (‘409; Para 0015 See Figs 4A &B for an autoclave color transfer and corresponding pressure graph).  
Claim 15 is rejected as the same reason with claim 5.

With respect to claim 6, the combined art does not teach the information protection label according to claim 1, wherein the base material is water soluble paper, and exhibits solubility by an autoclave process. However, Adam teaches the aforementioned feature (‘409; Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/Ribi with the technique of transfer of color and other physical properties as taught by Adam in order to transfer color on composite material of base material for the information label. 
Claim 16 is rejected as the same reason with claim 6.

With respect to claim 7, the combined art does not teach the information protection label according to claim 1, wherein the base material comprises a foaming agent, and is foamed by an autoclave process. However, Adam teaches the aforementioned feature (‘409; Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/Ribi with the technique of transfer of color and other physical properties as taught by Adam in order to transfer color on composite material of base material for the information label

With respect to claim 8, the combined art does not teach the information protection label according to claim 1, wherein the information display part is printed with an ink exhibiting a water disintegratability. However, Adam teaches the aforementioned feature. (‘409; Para 0047: dye transfer may include heat transferring from a printed or saturated carrier; direct printing onto laminate or surface films via ink jet or dye sublimation printer;)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/ Ribi with the technique of transfer of color and other physical properties as taught by Adam in order to transfer color on composite material of base material for the information label
Claim 17 is rejected as the same reason with claim 8.

With respect to claim 9, the combined art does not teach the information protection label according to claim 1, wherein the base material layer comprises an ink receiving layer exhibiting a water disintegratability by an autoclave process. However, Adam teaches the aforementioned feature. (‘409; Para 0047).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/ Ribi with the technique of transfer of color and other physical properties as taught by Adam in order to transfer color on composite material of base material for the information label
Claim 18 is rejected as the same reason with claim 9. .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al.  (US. 6235376B1 hereinafter Miyazaki).in view of Ribi (US. 20140275381A1).  and further in view of Holderith (US 3644715A)

Claim 20 is rejected as the same reason with claim 11. 

Holderith further teaches the product according to claim 11, wherein the product is any one of a biological sample container, a medical container and a medical device (‘715; Abstract: An improved label for containers and the like is provided). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Miyazaki/ Ribi with the technique of providing the label on the biological container as taught by Holderith in order to provide the identification for the information label. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686